 UNIVERSAL MANUFACTURING605UniversalManufacturing&Supply Co.andSheetMetalWorkers International Association, Local399, AFL-CIO. Case 11-CA-4589July 31, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn January 27, 1972, Trial Examiner John P. vonRohr issued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order, except as modified below.1.We agree with the Trial Examiner's findingthatRespondent violated Section 8(a)(1) of the Actby Foreman Rayborn's engaging in an unlawfulsurveillanceof the May 3 union meeting. It isunnecessary to decide whether or not SupervisorOvercash also drove past the union hall in order toobserve the union meeting.2.We also agree with the Trial Examiner thatRespondent selected employees Wright and Readyfor layoff for unlawful reasons, but we cannot agreethat the General Counsel has proven that the fourother alleged discriminatees were selected for layoff.for unlawful reasons.'Our reasons for reversal of the Trial Examiner'slatter finding are as follows:According to Respondent President Saum, theRespondent was compelled by economic considera-tion to lay off 14 employees. Saum testified that hepersonally chose four employees, including Wrightand Ready, for layoff because he considered theirwork to be deficient. According to Saum andRespondentVice President Craft, the 10 otherlayoffs, including those of Johns, Johnson, Thomp-son, and Miller, were made after considering factorssuch as employee work habits and work attitude.As to Wright and Ready, the Trial Examinerconcluded from the unlawful interrogation of Readythat Respondent believed these two employees werethe leading union adherents and were attempting tobring in a union. Based on this and other circum-stances surrounding the layoffs ofWright andReady, we agree with the Trial Examiner that theGeneral Counsel has met his burden of provingdiscrimination in regard to Wright and Ready.As to Johns, Johnson, Thompson, and Miller, theTrial Examiner found a violation of the Act based onRespondent's unlawful surveillance of the May 3union meeting and Respondent's expressed opposi-tion to unionization of its employees. According tothe Trial Examiner, "In the absence of any rebuttalor adequate explanation concerning the reason forthese employees having been selected for layoff, Ifind and conclude that they were terminated inviolation of Section 8(a)(1) and (3) of the Act."However, the ultimate burden of proving that thelayoffs of these four employees were discriminatorilymotivatedrestswith the General Counsel. Under allthe circumstances of this case, we cannot agree withtheTrial Examiner that the General Counsel metthat burden.We note that at least two employeeswho, according to witness McGahee, were observedby Foreman Rayborn at the union hall on May 3were not laid off. Eight other employees, not allegedin. the complaint to have been discriminatorily laidoff and not, according to any evidence, observed byRayborn at the union hall on May 3, were laid off onMay 6. Therefore, under these circumstances, wecannot infer, without more evidence than this recordcontains, that because Respondent was aware thatthese four employees attendeda union meeting onMay 3 the Respondent for discriminatoryreasonsincluded these four employees in the layoff of May6.2Accordingly, as we find that the General Counselhas not sustained his burden of proving thatemployees other thanWright and Ready wereselected for layoff for discriminatoryreasons,weshall dismiss the complaint as to them.4AMENDED CONCLUSIONS OF LAWDeleteConclusion of Law 4 from the TrialExaminer'sDecision and substitute the following:4.By laying off Rodney Ready and RobertWright on May 6, 1971, for the purpose of discourag-ing union activity, Respondent has engaged in unfairlabor practices in violation of Section 8(a)(3) and (1)of the Act.IAlthough 14 employees were laid off,only 6 employees were alleged inthe complaint to have been laid off for discriminatory reasons2The Trial Examiner apparently concluded that there were two mennamed Miller involved in this case.However,we find that the record revealsthat there was only one Miller involved in this case, namely, the allegeddiscnmmatee George Fred Miller Further, the testimony by Wright that isreferred to in fn.16 of the Trial Examiner's Decision related to a Hobbs-Overcashconversation and not a Wright-Overcash conversationWe notethatWright's version of the conversation is somewhat different from Hobbs'version.Accordingly,we would disregard Wright's testimony about theconversation because such testimony is contradicted hearsay evidence.198 NLRB No. 88 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner as modified belowand hereby orders that Respondent, UniversalManufacturing & Supply Co., its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order, as somodified:1.Delete from paragraph 2(a) of the Order thenames of all employees except Rodney Ready.2.Substitute the attached notice for the TrialExaminer's notice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentUNIVERSALMANUFACTURING &SUPPLY CO.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-vidual, if presently serving in the Armed Forces oftheUnited States, of the right to fullreinstatement,upon application after dischargefromtheArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official noticeand must notbe defacedby anyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any othermaterial.Any questions concerningthis noticeor compli-ance with its provisions may be directed to theBoard's Office, 1624 WachoviaBuilding,301 NorthMain Street, Winston-Salem, North Carolina 27101,Telephone 919-723-9211.WE WILL NOT interrogate our employees con-cerning their union activities or the unionactivities of other employees.WE WILL NOT engage in surveillance of organi-zational or union meetings of our employees.WE WILL NOT layoff or otherwise discriminateagainst our employees in regard to hire or tenureof employment, or any term or condition ofemployment, in order to discourage membershipin any labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof their right to self-organization, toform, join, or assist Sheet Metal Workers Interna-tionalAssociation, Local 399, AFL-CIO, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted activities for thepurpose of collective bargaining or other mutualaid or protection, or to refrain from any or allsuch activities.WE WILL make Rodney Ready whole for anyloss of pay suffered by reason of the discrimina-tion against him.WE WILL reinstate Robert Wright to his formerjob or, if such job is no longer available, to asubstantially equivalent position, without preju-dice to his seniority or other rights and privilegesof employment, and make him whole for any lossof pay suffered by reason of the discriminationagainst him.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. VON ROHR, Trial Examiner: Upon a charge filedon June 1, 1971, the General Counsel of the NationalLabor Relations Board, for theRegionalDirector ofRegion 11 (Winston-Salem,North Carolina),issued acomplaint on August 31, 1971, against Universal Manufac-turing & Supply Co., herein called the Respondent or theCompany, alleging that it had engagedin certain unfairlabor practices within themeaning of Section 8(a)(1) and(3)of the National Labor Relations Act, as amended,herein called the Act. The Respondentfiled an answerdenying the commission of any unfair labor practices.Pursuant to notice, a hearing was held before TrialExaminer John P. von Rohr in Augusta, Georgia, onOctober 19 and 20, 1971. None of the parties have filed abrief in this case.Upon the entire record in this case and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe Respondent is a South Carolina corporation with itsprincipal office and place of business located at Aiken,South Carolina, where it is engaged in the manufacture ofsheetmetal products.During the year preceding thehearing,Respondent sold and shipped goods valued inexcess of $50,000 to points and places located outside theState of South Carolina. During the same period, itreceived goods valued in excess of $50,000 which wereshipped to it across state lines.The Respondent concedes, and I find,that it is engaged UNIVERSAL MANUFACTURINGin commerce within the meaning of Section 2(6) and (7) ofthe Act.II.THELABOR ORGANIZATION INVOLVEDSheetMetalWorkersInternationalAssociation, Local399, AFL-CIO, isa labor organizationwithin themeaningof Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The IssueOn May 6, 1971, Respondent laid off 14 of its employees.The General Counsel's complaintallegesthat six of thesewere laid off in violation of Section8(a)(1) and(3) of theAct. Respondent defends on the ground that the layoffswere motivated solely by economic considerations.B.The Organizing; Surveillance; the LayoffThe Respondent's manufacturing plant is located inAiken, South Carolina, where it is engaged in themanufactureof job-ordered sheet metal products. Approxi-mately 50 employees were employed at this plant prior to alayoff which occurred on May 6, 1971. Respondent alsohas approximatelythe same numberof field employees.These employees work in the plants of other employerswhere theyare engagedin the installation and mainte-nanceof various of the Company's sheet metal products.On May 6, 1971, 14 employees were laid off at the Aikenmanufacturing plant.The complaintallegesthat thefollowing six employees, all of whom were included in thislayoff (with the dates of their initial hire being set forthopposite their respectivenames),were laid off for discrimi-natoryreasons:William Johns (hired July 1970)William Johnson (hired July 1968)George Miller (hired February 1968)Rodney Ready (hired May 1965)Robert E. Wright (hired January 1963)William O. Thompson (hired July 1, 1970)The Charging Union unsuccessfully conducted anorganizing campaign among Respondent's employees inthe fall of 1968. Robert E. Wright, one of the allegeddiscriminatees herein, acted as observer at the Board-conducted representationelectionat that time. In March1971, the Union undertook a second campaign and Wrightagain becamea leading employee union adherent. Thus, atthe behestof other employees, Wright initiated contactwith the Union to get the campaign started and thereafteractively participated in the organizing, this including hisspeaking to 90 percent of the employees about the Unionand his procuring a number of signed authorization cardsfrom them.About 3 weeks prior to the May 6 layoff,' George L.Rayborn, Sr.,Respondent's shop foreman, broachedemployee Rodney Ready while he was working and askedifWright was trying to get a union started. ReadyIUnless otherwise indicated, all dates hereinafter refer to theyear 19712This conversation is set forth in accordance with the undemed andcredited testimony of Ready3McGahee testified that he could not recall Rayborn going up Park607responded with the statement, "Yes, we are working onit."2On April 28 Wright asked Charles Overcash,Respondent's shop superintendent, if he could come to oneof the employee's union meetings. Overcash stated that hewas not aware of the meeting. Wright disagreed, tellingOvercash that he "knew" another employee, Ray Heider,had told him about the union meeting.Working hours at the Aiken plant are from 8 a.m. to 4:30p.m. Following working hours, a union meeting was held atthe union hall in Aiken on May 3. This hall is located onPark Avenue, approximately 3 or 4 miles from the plant.ThomasMcGahee, an employee of the Respondent,customarily rode back and forth to work with ShopForeman George Rayborn, Sr., ever since becoming firstemployed with the Company in early January 1969.McGahee gave the following uncontroverted and creditedaccount of what occurred in the late afternoon of May 3:Following work on this date, he (McGahee), GeorgeRayborn, Sr., George Rayborn, Jr., and Maurice Cauleyentered Rayborn's car to drive home. Upon leaving theplant, Foreman Rayborn, who drove the car, announcedthat they would be taking a different route home andstated that they would go down and drive past the unionhall to "see what they could see." Taking a route otherthan he normally did, Foreman Rayborn drove the cardown Park Avenue past the union hall.3 As they drovepast,a number of company employees were observedcoming out of the front door of the hall. McGahee testifiedthat at this point the occupants of the car called out thenames of various employees whom they recognized.McGahee recollected that the followingnames werespecificallymentioned:William Johns, Robert Wright,William O. Thompson, Ken Webb, and Charles Gardner.Additionally,McGahee called out the name of WilliamJohnson when it was observed that his truck was parkednear the front of the union hail.4Charles Overcash, Jr., also drove past the union hallabout 5 p.m. on May 3. Employees William Johns and RoyHobbs testified that they observed him drive by whilestanding near a window on the second floor of the unionhall.The meeting, with about 20 employees in attendance,was going on at the time. Overcash testified that he wasfamiliarwith the union hall. Denying that he had anyintent of spying on the employees, Overcash testified thathe drove past the hall six or eight times a week during thespring of the year, quite possibly including May 3, while inroute to drive his three young sons to the little leagueballfield.On the basis of well-established Board precedent, I findthatRespondent violated Section 8(a)(1) of the Act byengaging in surveillance of the May 3 unionmeeting.While there is no question of Foreman Rayborn'sparticipation in this unlawful conduct, I also think it morethan coincidence that Overcash took the same occasion todrive past the union hall while themeeting wasbeing held.Avenue at any othertime while ontheirway home from work4 Johnson'spaneltruck,whichhe owned for3 years, was readilyidentifiablebecause signs wereattached to both doorswhich stated"Johnson's Welding ServiceMobile Equipment." 608DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly, I find that he, too, participated in theunlawful surveillance.5 I further find that Respondentviolated Section 8(a)(1) of the Act. by Rayborn's above-noted interrogation of employee Rodney Ready.As noted above, Respondent laid off 14 employees 3days after theMay 3 union meeting. The affectedemployees were first advised of this when handed theirROF (layoff slips) about 2:30 p.m., May 6, a Thursday.6Edward L. Saum, Respondent's president, testified thatthe layoff on May 6 occurred because the Company wasrunning out of work and that it accordingly had no needfor the services of the employees whom it laid off at thistime.?Upon consideration of the entire record in this case,Ideem it unnecessary to determine whether or not therewas in fact economic justification for the layoff of some orany employees on May 6, 1971.8 I hold only, as will bedetailed below, that Respondent violated Section8(a)(1)and (3) of the Act by discriminatorily selecting certain ofits employees to be included in the layoff which occurredon this date.C.Additional Factsand Conclusionsasto theLayoff of Robert E.WrightIfirstnote certain facets of Respondent's testimonywhich are applicable to all of the alleged discriminateesherein.Thus, according to the testimony of PresidentEdward Saum and Vice President Herbert Craft, Respon-dent does not follow a policy of making layoffs solely onthe basis of employee seniority. While seniority is accordedsome weight, these witnesses testified that the employees'working habits, attitude, and working efficiency are alsotaken into consideration in selecting employees for layoff.Saum further testified that it was at a meeting which heheld with Craft and Charles Overcash, the shop superin-tendent, about 3 or 4 weeks prior to the layoff when adetermination was made that 14 employees would be laidoff.Although he testified that the actual date for the layoffwas not determined until he had a further meeting with thesame supervisors on the day before the layoff, Saumtestified that it was also at the earlier meeting that adecisionwas reached as to which of the 14 employeesspecifically were to be laid off. Additionally, Saum testifiedat the meeting (3 or 4 weeks prior to the layoff) hepersonally selected four of the employees who were to belaid off. These were Robert Wright, Rodney Ready, M. C.Bryant, and Pat Maroney. After naming these employees,Saum was asked on direct examination to give his reasonfor selecting them for layoff. Saum responded as follows:Yes, sir, on numerous occasions, these employees hadfailed to perform their work in a workmanship-like wayor efficient way; were continually out of their areastalking to people who would normally work, disruptingthe flow of work; and I am not speaking of one time; Iam speaking of 20 to 30 times; I have entered the shop5 In view of Rayborn's undemed conduct,Iwould recommend issuanceof the same remedial order concerning this violation even if Overcash didnot also engage in surveillance8Although the employees left the plant in the middle of the afternoonwhen apprized of their layoff, they received full pay for the day.rSaum alsogave testimony to the effect that in April 1971 the Companybecame involved in a "financial crisis" and that it then attempted toand found this to be the case. I had previously talked tosupervisors why they were keeping them on; they saidthey needed people.I said, "all right then"; and on a couple of occasions,Idid not lay them off when I was asked by mysupervisors to lay them off because I said, "Give themanother chance"; but when it had come to this, we hadgiven them too many chances; and we were in toomuch financial trouble to give them another one.Ishall continue here only with the case of Wright.Recalling that Saum testified that he personally selectedWright for layoff, it is significant to note that Saum'stestimony quoted abovecontainsthe only explanationwhich he gave to account for taking this action as toWright. In this connection, it is also pertinent to note thatallof the alleged discriminatees, with the exception ofWright, were either subsequently reinstated or were offeredreinstatement.Thus, at the above puncturein Saum'stestimony on direct examination, Saum was asked thisquestion: "Why didn't you ask Mr. Wright to return?"Saum at this point referred to an incident which he saidoccurred somewhere between October and December,1970.He said that at that time he was at home when hereceived a call advising thatWright and Mr. Faudell,Respondent's bookkeeper, were having an argument at theplant. He said he went to the plant, spoke to both Faudelland Wright, asked them to "go back to work and not letthese things happen," whereupon each apologized to theother in his presence. Saum could not recall any details ofthe incident, nor did he attempt to place any blame oneitherFaudell orWright.At this point in his directtestimony, Saum testified concerning another incidentinvolvingWright. Thus, he testified that on one occasionhe sought to transfer Wright to the field, but that FieldSuperintendent JackAlmond would not accept himbecause he was afraid of "trouble on the job . . . generaldisagreements . . . arguments with fellow workers."Beyond this Saum did not elaborate. However, Almondwas later called as a Respondent witness. Almond is thefield supervisor for Respondent employees who performmaintenance and installation work at a Proctor & Gambleplant in Augusta, Georgia. Almond testified that inJanuary or February 1971, Vice President Craft (who alsoacted as shop foreman) called to ask about possiblytransferringWright to his location. Almond said he toldCraft he did not want Wright on his job because he heardthatWright could not get along with anybody. Whenqueried on cross-examination as to what he heard aboutWright, Almond testified to an occasion in 1970 when heoverheard Craft, Rayborn, and OvercashdiscussWright'sinvolvementin a so-called set down strike at the mainplant.Concerning this incident, the evidence reveals onlythat on this occasion Wright headed some 10 employeeswho engaged in a work stoppage for 35 to 40 minutesbecause they did not receive their checkson time.Wright'snegotiate a $100,000 loanUnsuccessfulat first, this loan was obtained onJuly 7, 19718PresidentSaum testifiedwithout contradiction that Respondentnormallyhas aboutone layoffeachyearThe last layoff occurred onSeptember 19, 1970, at which time41 employees,includingfield employees,were laidoffThe May 6, 1971, layoffdid not include any field employees UNIVERSAL MANUFACTURING609participation in this matter, Almond conceded, was theprincipal reason why he did not want Wright to work forhim. Other than the foregoing, Almond testified furtheronly about overhearing Overcash relate some incidentrelative toWright's throwing a vise across the plant.Although Almond did not elaborate, Craft testified thatabout 1969 Wright became angry when advised that he wasbeing transferred from one department to another. Accord-ing to Craft, on this occasion Wright "Threw a vise acrossthe floor at no one; just in a fit of anger." This was theentire substance of the incident.The evidence in this case is unusually clear that Wrightwas not laid off for the reasons ascribed by Respondent.Hired in 1962, Wright was one of Respondent's mostsenior and able employees. Indeed, at the time of hislayoff,Wright, one of four leadmen employed at the plant,was the lead sheet metal mechanic. As leadman, Wrightwas paid a 25-cent higher hourly rate than the othermechanics. While this classification, standingalone, atteststo his ability and qualifications,Wright testified withoutcontradiction that, just 2 weeks before his layoff on May 6,Shop Foreman Raybom told Superintendent Overcashthat he wanted him (Wright) to perform a certain jobbecause he did it "quicker and as good as anybody hehad." Further, the record is clear that not only was Wrightnever warned or criticized about his work or his workhabits, but it is also undisputed that Wright had neverbefore been laid off during his entire employment sinceJanuary 1963. At the May 6 layoff, however, Respondentadmittedly retained in its employ a number of employeesin the same job classification (sheet metal mechanics) whohad less seniority than Wright. Surely, Respondent musthave had some more cogent reason for laying off and notrecalling his senior and experienced employee than theasserted trivialities,which I find to be obvious after-thoughts, as have been discussed above.As earlier noted, initially responsible for starting theorganizing campaign,Wright was also one of the mostactiveunion adherents. As also noted, Shop ForemanRayborn's apparent suspicions of Wright's union activitieswere confirmed when, upon his questioning about 3 weeksprior to the layoff, employee Rodney Ready advised himthatWright and he (Ready) were engaged in starting aunion at the plant. Also, about a week prior to the layoffWright invited Shop Superintendent Overcash to attend aunionmeeting.Aside from Respondent's manifestlyunlawful surveillance of theMay 3 union meeting (atwhich Wright, among others, was observed by ForemanRayborn to have attended), it is significant to note thatPresident Saum conceded in his testimony that he held a"strong opposition" to the representation of his employeesand that he did not want a union in the plant .9 Finally, andfurther casting light upon Respondent's true motivesherein, the General Counsel proferred the testimony ofRoy L. Hobbs,assistantsuperintendent at a field location9While it is manifestly lawful for Saum to take this position,as part ofthe entire circumstances of this case,Saum's admission may be taken assome indication of union hostility,especially in assessing the merits of thealleged 8(a)(3) violations hereinioCounsel for the Respondent initially indicated that there was somequestion about reinstating Wright because of an incident which occurredafterWright was notified of his layoff.However, in view of Vice Presidentin Orangeburg, concerning a conversation he had at a bar,Mane's Drive-In, with Shop Superintendent Overcash inabout the first week of June 1971. Hobbs had an operationabout the time of the May 6 layoff and was not at workwhen it took place. He took the occasion ofmeetingOvercash at the bar to ask fordetails concerningthe layoff.According to the credited and unrefuted testimony ofHobbs, Overcashat this timestated,inter alia,thatWrighthad been laid off because he was an "agitator," and furtherthat he (Overcash) "would never work him [Wright]anymore."In view of all the foregoing, including Respondent'sknowledge of Wright's union activities, its opposition tothe Union, the pretextual afterthoughts advanced by it asreasons for selectingWright for layoff, the admission byOvercash thatWright was laid off becausehe was anagitator and that he would not work himagain,as well astheother unlawful conduct herein found,Ifind andconclude that Wright's termination on May 6, 1971, wasdiscriminatorilymotivated and thereforewas in violationof Section 8(a)(3) and (1) of the Act.10D.Additional Facts and Conclusions as to theOther DiscriminateesI shall consider first the cases of William Johns, WilliamJohnson, and William O. Thompson, all of whose dates ofhire have been listed above. As heretofore noted, it isRespondent's position that although seniority was accord-ed some weight, seniority was not followed in making thelayoffs, such factors as the employees' ability, work habits,and work attitudes also having been taken into accountwhen determining which of the employees were to be laidoff.The three employees here under discussion were notamong the four employees whom Saum testified hepersonally selected for layoff. Beyond this, Saum testifiedonly that he conferred with Craft and Overcash withrespect to the selection of 14 employees who were to belaid off on May 6. Significantly, Respondent offered notestimony whatsoever as to the reason or reasons whyThompson, Johns, and Johnson were selected for layoff.Thus, there is no testimony from any Respondentwitnessthat these employees had ever received any warning orreprimand or that their services were in any way unsatis-factory.[[ That they were satisfactory employees is furthershown by the fact that John and Thompson weresubsequently recalled. Johnson was also asked to return,but declined reinstatement. Significantly, when testifyingabout these and the other discriminatees who wererecalled, Saum testified, "we figured that the layoff mayhave straightened them out." If Saum intended this to be inreference to the employees work habits or abilities, it isdifficult to understand how the employees could have been"straightened out" by the layoff, for none were informedCraft's subsequentstatement at the hearing that he deemedWright to be"rehireable,"Ideemitunnecessaryto discuss this incident,concerningwhich there is some dispute.11Johnsonat one time worked as a foreman with the Respondent. Hewas notlaid off during the 1970 layoff, but wasretainedto performcleanupand othermenial work during this period. 610DECISIONSOF NATIONALLABOR RELATIONS BOARDthat they were laid off because of this or any relatedreason.Itwillbe recalled that each of these employees wereobserved attending the union meeting at the union hall onMay 3, 1971, during Foreman Rayborn's unlawful surveil-lance of this activity on that date. Indeed, the names ofeach of these employees were specifically mentioned eitherby Rayborn or by one of his passengers as he drove pastthe union hall at this time. On the basis of this unlawfulsurveillance,Respondent's expressed opposition to theunionization of its employees, as well as the other factorsand circumstances noted above (and also those noted inconnection with Respondent's termination of Wright), Iam persuaded that the General Counsel has made a primafacieshowing that these employees were laid off on May 6because of their known union activities. In the absence ofany rebuttal or adequate explanation concerning thereason for these employees having been selected for layoff,I find and conclude that they were terminated in violationof Section 8(a)(1) and (3) of the Act.The case of George F. Miller is substantially the same asthat of the above three employees except that there is notestimony by McGahee or any other witness that his namewas called out when Foreman Rayborn drove past theunion hall on May 3 for surveillance purposes.12 However,Miller not only attended the May 6 union meeting, but hetestified that after the meeting he was standing outside thefront of the hall when he observed Foreman Rayborn's cardrive slowly past. He testified that all those in Rayborn'scar looked toward him as they drove past. ForemanRayborn, although available at the hearing, was not calledupon to testify and did not contradict the foregoingtestimony.Accordingly, I am constrained to find thatMiller was also observed attending the union meeting andthat his layoff on May 6, in the absence of any otherexplanation by the Respondent, was also motivated bydiscriminatory considerations.As noted heretofore, Rodney Ready was one of theemployees whom President Saum testified that he person-ally selected for layoff. In extremely generalized testimo-ny,13 Saum testified that on various occasions he hadobserved Ready keeping other employees from performingtheir work by talking to them when he went to the toolcnb.Although this was the reason he cited for personallyselecting Ready for layoff, he could not specify, timewise,when any of these incidents occurred and, if theseincidents were so disturbing to him, he admittedly did notspeak to Ready about them. Ready, employed as a welder12Respondent offered no testimony to indicate that Miller was anunsatisfactory employee,nor did it give any particular reason for selectinghim for layoff He testified without contradiction that he never received anyoral or written reprimands throughout his employment Like the others, hewas subsequently reinstated13Certain of this testimony,which was applicable to the four employeesselected by Saum,including Ready,has been previously quoted in itsentirety Seeinfra14Rodney acted as leadman over as many as 22 welders untilJuly 1970.Although the record was not fully developed on the point,it appears that hewas relieved as leadman at that time due to his leaving the plant early.Respondent has made no claim that Ready was not a competent welder.isCredited and unrefuted testimony of Ready16Additionally,Wright testified that several weeks after he was laid offhe had a conversation with Superintendent Overcash at Mane's Drive-Inby Respondent since May 1965, was one of Respondent'smost experienced and senior employees.14 Although therehad been yearly layoffs during this period, Ready hadnever been laid off prior to the May 6, 1971, layoff. At thetime of the May 6 layoff, however, Respondent retainedapproximately four welders who had less seniority thanhe.15Ready, it will be recalled, was asked by ForemanRayborn, about 3 weeks prior to the layoff, if Wright wastrying to get a union started. Ready responded that theywere both working on it. While this is the sole incident ofrecord involving Ready's union activity, this evidencesuffices to unquestionably establish that by this conversa-tion Respondent was given to believe that Ready was oneof two employees who were attempting to bring the Unionin.SinceRespondent's explanation for selecting thisexperienced employee for layoff does not impress me asbeing worthy of belief, under the circumstances notedabove, including Respondent's opposition to the Unionand the various other reasons I have assigned for thediscrimination previously found, which reasons are alsoapplicable to Ready, I conclude and find that Ready wasselected for layoff because of Respondent's belief that hewas a leading union adherent.16IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forthin section III,occurring in connection with the operations of Respondentset forth in section I, above have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Ithaving been found that Respondent discriminatorilylaid offWilliam Johns, William Johnson, George Miller,Rodney Ready, and William O. Thompson in violation ofSection 8(a)(3) and (1) of the Act, it will be recommendedthat Respondent make them whole for anyloss of earningswhich they may have suffered by reason of the discrimina-tion practiced against them from time of their layoff onMay 6, 1971, until the respective dates of theirreinstate-According to Wright's credited and undemedtestimony,Overcash told himthatthey had a "little stew down there," and that he (Wright).RodneyReady, Fred Miller, and MC Bryant would probablynever work for theCompany againIn this connection I should note that Miller and Bryant,aswell asKenneth Webb and Charles Gardner (who wereobserved attending theMay 3 unionmeeting)are not named in the complaint as allegeddiscriminateesConcerningthese and the other employees who were laid offon May 3, the GeneralCounsel,who would not concede that theselayoffswere notdiscriminatorilymotivated,statedonly that hefelt he did not havesufficient evidenceto proceedwith the cases of these employees Some ofthe individuals, but not all of them,were named in the charge I am, ofcourse, precluded from making any findingwith respect to employees whoare not namedin the complaint UNIVERSAL MANUFACTURINGment,or offers of reinstatement.Backpay shall becomputed on a quarterlybasiswith interest at the rate of 6percent per annum in accordance with F W.WoolworthCompany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716. Having found that Respondent discrinu-natorily laid off RobertWright in violation of Section8(a)(3) of the Act, it will be recommended that Respondentoffer him full and immediate reinstatement to his formerjob or, if that job no longerexists,to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for anyloss of earnings he may have suffered as a result of suchdiscrimination, in the manner described above.In view of the nature and extent of the unfair laborpractice herein found, I deem it necessary to recommend abroadcease-and-desist order.CONCLUSIONS OF LAW1.UniversalManufacturing& Supply Co. is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.SheetMetalWorkers InternationalAssociation,Local 399, AFL-CIO, is a labor organization within themeaning of Section2(5) of the Act.3.By interferingwith,restraining,and coercing em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act, Respondent has engaged in unfair labor practicesin violation of Section 8(axl) of the Act.4.By laying off William Johns,William Johnson,GeorgeMiller,Rodney Ready, Robert Wright, andWilliam O. Thompson on May 6, 1971, for the purpose ofdiscouraging union activity, Respondent has engaged inunfair labor practices in violation of Section 8(a)(3) and (1)of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusionsof law,and upon the entire record, Irecommend,pursuant to Section 10(c) ofthe Act,issuanceof the following:17ORDERRespondent Universal Manufacturing & Supply Co., itsofficers,agents, successors, and assigns,shall:1.Cease and desist from:(a) Interrogating employees concerning their unionactivities or the union activities of other employees.(b) Engaging in surveillance of organizational or unionmeetings of its employees.17 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulationsof the National LaborRelationsBoard, the findings,conclusions,recommendations,and recommendedOrder hereinshall, asprovidedin Sec.102.48 of theRules and.Regulations,be adopted by theBoard andbecome its findings,conclusions,and order and all objectionsthereto shall be deemedwaived forall purposes.19 In the event thatthe Board's Order isenforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted by611(c)Laying offor otherwise discriminating againstemployees in regard to their hire or tenure of employment,or any term or condition of employment, for the purpose ofdiscouraging union activity.(d) In any othermanner interfering with, restraining, orcoercing its employees in the exercise of their rightsguaranteed in Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make whole William Johns,William Johnson,George Miller, Rodney Ready, and William O. Thompsonfor any loss of earnings they may have suffered by reasonof the discrimination practiced against them, in the mannerset forth in that part of this Decision entitled "TheRemedy."(b)Offer Robert Wright full andimmediate reinstate-ment to his former position or, if that position no longerexists,toa substantially equivalent position,withoutprejudice to his seniority or other rights and privileges, andmake him whole for anyloss of earningshe may havesuffered by reason of the discrimination practiced againsthim in the manner set forth in that part of this Decisionentitled"The Remedy."(c)Notify Robert Wright, if presently serving in theArmed Forces of the United States, of his right to full andimmediate reinstatement upon application in accordancewith the Selective Service and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(d) Preserve and, upon request, make available to theBoard or its agents,for examination and copying, _ allpayroll records,social security payment records, timecards,personnel records and reports, as well as all other recordsnecessary to analyze and compute the amount of backpaydue under the terms of this recommended Order.(e) Post at its plant at Aiken, South Carolina, copies ofthe attached notice marked "Appendix." 18 Copies of saidnotice, on forms provided by the Regional Director forRegion 11, after being duly signed by Respondent'sauthorized representative,shall be postedby itimmediate-lyupon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced,or coveredby any othermaterial.(f)NotifytheRegionalDirector for Region 11, inwriting,within 20 days from the receipt of this Decision,what steps Respondent had taken to comply herewith-19Order of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board.""19 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read:"Notify the Regional Director for Region 11, in writing,within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith.